DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 6/10/2021.  Claims 1-3, 8-17 and 20 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 16, the recitation of “the carry signal” (claim 1, lines 11 and 24; claim 16, lines 18 and 31) lacks proper antecedent basis.  Thus, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.  
Claims 2-3, 8-15, 17 and 20 are indefinite because of the technical deficiencies of claims 1 and 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited prior art figure 1 in view of Tobita (US 2008/0219401) and Pak et al. (US 2006/0001637).
Regarding claims 1 and 16, Applicant’s cited prior art figure 1 shows a gate driving circuit comprising a Q node controller (T1-T4) controlling a voltage of Q node; an output unit generating (T5, T6, T7) generating a pulse type output signal (Gout(n)) synchronized with a part of a 1st clock (CLK(n)).

Applicant’s cited prior art figure 1 does not show: (1) a carry generating unit outputting a 4th carry signal synchronized with the pulse type output signal; wherein the carry generating unit comprises a 13th transistor and a 14th transistor; (2) a QB node controller controlling a QB node and the QB node controller discharges the QB node in response to the 4th carry signal instead of the pulse type output signal;  wherein the QB node controller comprises a 12th transistor as called for in claims 1 and 16.

Regarding the difference as noted in item (1), Pak et al.’s figure 8 teaches a usage of an additional carry signal generating unit comprising a 13th transistor (T5) and a 14th 

Note, since a carry signal generating unit is used to generate the 4th carry signal, the transistors of the carry signal generating unit are also receiving the same signals that of the transistors of the output unit generating circuit are receiving, thus, the limitation of the carry signal generating unit comprises a 13th transistor having a drain connected to the 1st clock, a gate connected to the Q node that is connected to a carry signal and a source outputting the carry signal and a 14th transistor having a drain connected to the source of the 13th transistor, a gate connected to a 2th clock and a source connected to a low level power lines would be seen as the transistors T5 and T6 of Pak et al.’s figure 8 in applicant’s cited prior art figure 1 receiving signals Q,  Clk(n) and CLk(n+4).

th carry signal instead of the pulse type output signal;  wherein the QB node controller comprises a 12th transistor as called for in claims 1 and 16.   Tobita’s figure 24 shows a gate driving circuit comprising a QB node controller (41, Q2 can also be arranged as in figure 12B) including a 12th transistor (Q7A has a gate electrode controlled by the pulse type output signal (Gk), an eleventh transistor (Q9A) for controlling a voltage of QB node (N3) in an alternating manner during a non-scan period (see figure waveform of N3 shown in figure 10) in order to reduce the deterioration of transistors within the gate driving circuit, thus, to prevent erroneous operation (see paragraphs 0025 to 0029).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Tobita’s QB node controller in Applicant’s cited prior art figure 1 for the purpose of preventing erroneous operation as taught by Tobita reference.

Regarding the limitation of having the 4th carry signal is transmitted to the gate of the 12th transistor in order to  discharge the QB node instead of the pulse output signal, it is noted that Pak et al.’s pulse type output signal (GOUTM) and the 4th carry signal (NODE Y) are the same waveform.   Since, the pulse type signal (GOUTM) and 4th carry signal (NODE Y) are having the same waveforms, thus, by using either the pulse type output signal (GOUTM) or the 4th carry signal (NODE Y) to control the gate of the 12th transistor, the circuit operation remains unchanged.  As a matter of fact, by using the 4th carry signal to discharge the QB node, a loading effect on the pulse type output signal th the carry signal to drive the QB node will not be patentable under 35USC 103.


Regarding claims 2 and 17, Tobita’s figure 12B shows the QB node controller comprises a 9th transistor (Q6A) and 11th transistor (Q9A) alternating operated during the non-scan period.

Regarding claim 3, Applicant’s cited prior art figure 1 has the 1st clock (CLK(n)) and 2nd clock (CLK(n+4)) do not overlap each other in their high level voltage stages.

Regarding claim 5, applicant’s cited prior art has the 2nd clock signal (CLK (n+4)) lags the 1st clock signal (CLK(n)) by 4 horizontal periods (see figure 10).

Regarding claim 8, the combination of applicant’s cited prior art figure 1 and Pak et al. ’s figure 8 shows the output unit including a 5th transistor (T5; applicant’s cited prior art figure 1), and an 8th transistor (Q2, Tobita’s figure 8).

Regarding claim 9, applicant’s cited prior art figure 1 shows a 7th transistor (T7).

Regarding claim 10, applicant’s cited prior art figure 1 shows a 6th transistor (T6).

th transistor (T5; applicant’s cited prior art figure 1),a 6th transistor (T6),a 7th transistor (T7), and an 8th transistor (Q2, Tobita’s figure 8).

Regarding claims 12 and 20, applicant’s cited prior art figure 1 shows 1st transistor (T1), 2nd transistor (T2) and third transistor (T3).

Regarding claim 13, applicant’s cited prior art figure 1 shows a 4th transistor (T4) resets the Q node according to a reset signal (RESET).

Regarding claim 14, Applicant’s cited prior art figure 1 shows 1st transistor (T1), 2nd transistor (T2), third transistor (T3), and a 4th transistor (T4).

Regarding claim 15, applicant’s cited prior art figure 1 shows a 3rd transistor (T3).

  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        8/17/2021